DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 4-5, 7-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2015/0019303) in view of Nelke et al. (US 2015/0066987) hereinafter Nelke, and further in view of Subramaniam et al. (US 2013/0331992) hereinafter Subramaniam.

In claim 1, Rao discloses “A method comprising:
receiving, at a local database, data from a source database ([0035] receives input for defining templates for each of a plurality of element types.  Each of the plurality of element types is defined such that data elements having like characteristics can be identified when compared to the element type, each of the element types identifies one or more categories of data elements stored in a data warehouse.  Thus, each individual data element of a plurality of data elements stored in a data warehouse is classified as 
determining the source database of the data ([0066] the data warehouse 260 is configured to store key element data and various other information related to key element data.  For example, in one embodiment, the data warehouse 260 comprises key element data associated with two or more business groups in a financial institution.  The data warehouse 260 may also be configured to save input data related to the templates, which may include rules for measuring key data elements, file locations, element types); 
performing a comparison of the data from the source database with the threshold value ([0039] the system may measure to determine whether a specific metric of the data element falls within specific thresholds or ranges.  For example, using a set of statistical rules for measuring the quality of a data element, the system may apply a minimum and maximum value to each data element and measure to determine whether the data element falls within, above, or below the minimum/maximum threshold); 
detecting an erroneous value among the data from the source database based on the comparison of the data from the source database with the threshold value ([0072] For example, minimum data quality requirement imposed by regulation for a specific type of data may be that 90% of the specific type of data must be accurate or fall within a range of threshold values and that error in the specific type of data may not exceed 10%.  In such an example, after measuring the quality of data for the specific type of data by comparing values from the fact aggregate tables to the control limits in the dimension tables, the system may determine that 89% of the data fall within the range of threshold values required by legislation and that 11% of the data contains errors.  In such an instance, the system would determine that the specific type of data is non-compliant with regulatory requirements and subsequently, flag all values for the specific type of data that contained errors for specific validation and review by the system and/or a user)”.
Rao does not appear to explicitly disclose however, Nelke discloses “accessing historical data associated with the source database of the data, the historical data comprising a set of expected values that correspond with the source database of the data ([0031] accessing a set of data tables in a source database such as the source database 117 [0033] For each table of the set of the data tables, in block 207, a first set of statistics describing the table is determined.  The first set of statistics includes at least one of number of rows in the table; number of columns in the table; number of rows read; number of rows inserted; number of rows updated; number of rows deleted; median of the number of columns across the set of tables; average number of columns across the set of tables; partition number; table type); 
determining a threshold value based on the set of expected values of the historical data associated with the source database ([0035] the first statistics are used to evaluate the set of metrics.  In block 211, the evaluated set of metrics is compared with the threshold values.  For example, at least one metric may be used to define a Key Performance Indicator (KPI) that is calculated for evaluating such at least one metric.  The result of the comparisons is used to categorize the table into one of the set of table categories in block 213)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Rao and Nelke, the suggestion/motivation for doing so would have been to provide an improved method to access data by providing a set of table categories for tables in the source database and providing a set of metrics, each metric including a respective characteristic metric for each table category ([0004])
Rao and Nelke do not appear to explicitly disclose however, Subramaniam discloses “causing display of a notification that indicates the erroneous value at a client device in response to the detecting the erroneous value (FIG. 10 [0099] the notification interface can include a display 1002 of signal quality during each portion of the sequencing run.  The signal quality can be graphically illustrated relative to the predefined threshold.  In some embodiments, the display 1002 can be color coded, such that portions of the sequencing run where the signal quality is above the threshold are distinguished from portions of the sequencing run where the signal quality is below the threshold); and 
generating a report that comprises a display of at least a portion of the data from the source database ([0099] the notification interface 1000 can include an explanation of the event condition 1004 and a set of actions 1006.  In some embodiments, the explanation of the event condition 1004 can provide the user with a description of an error and a probable source of the error, such as based on a comparison of the control data to the sample data)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Rao, Nelke and Subramaniam, the suggestion/motivation for doing so would have been to provide an improved method to monitor data quality (Abstract).		

In claim 2, Subramaniam teaches
The method of claim 1, wherein the display of the data from the source database includes a presentation of the erroneous value, wherein the presentation of the erroneous value is visually distinguished from the display of the data ([0099] the notification interface can include a display 1002 of signal quality during each portion of the sequencing run.  The signal quality can be graphically illustrated relative to the predefined threshold.  In some embodiments, the display 1002 can be color coded, such that portions of the sequencing run where the signal quality is above the threshold are distinguished from portions of the sequencing run where the signal quality is below the threshold).  

Claim 3 (Canceled)

In claim 4, Rao teaches
The method of claim 1, wherein the data from the source database comprises a data type, and the accessing the set of expected values includes: 
accessing the set of expected values based on the source database and the data type of the data ([0072] after measuring the quality of data for the specific type of data by comparing values from the fact aggregate tables to the control limits in the dimension tables, the system may determine that 89% of the data fall within the range of threshold values required by legislation and that 11% of the data contains errors.  In such an instance, the system would determine that the specific type of data is non-compliant with regulatory requirements and subsequently, flag all values for the specific type of data that contained errors for specific validation and review by the system and/or a user).  

In claim 5, Rao teaches
The method of claim 1, wherein the set of expected values include a set of threshold values, and the detecting the erroneous value among the data from the source database includes: 
detecting a value from the data received from the source database that transgresses one or more threshold values from among the set of threshold value ([0071] the system may compare all prices paid for that specific product for a particular month.  And, for any price that falls below the minimum value threshold or that exceeds the maximum value threshold, those prices are flagged for review and subsequent validation or 
investigation).  

Claim 6 (Canceled)

In claim 7, Rao teaches
The method of claim 1, wherein the accessing the set of expected values based on the source database includes: 
receiving an input that assigns the set of expected values to an identifier that identifies the source database ([0042] The system then will load the global filters having a unique identifier into a new staging table configured for storing information only relating to the extracted global filters); and 
accessing the set of expected values based on the identifier of the source database ([0053] Using unique identification application 412, workflow system 250 is configured to provide each unique global filter in the global filter staging table 414 a unique identifier, such as a unique numerical sequence and/or a unique alphanumeric sequence).

Claims 8, 10-11 and 13 are essentially same as claims 1, 4-5 and 7 except that they recite claimed invention as a machine-readable storage medium and are rejected for the same reasons as applied hereinabove.

Claim 9 (Canceled)

Claim 12 (Canceled)

Claims 14-15, 17-18 and 20 are essentially same as claims 1-2, 4-5 and 7 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claim 16 (Canceled)

Claim 19 (Canceled)

Response to Arguments
7.	With respect to the amended limitations underlined above; upon further search and consideration, a new ground(s) of rejections is made in view of newly found prior art Nelke et al. (US 2015/0066987).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157